Citation Nr: 1521746	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  10-09 565	)	DATE
	)
	)

On appeal from the
	Department of Veterans Affairs Regional Office in Louisville, Kentucky	


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to service connection for a neurologic disability other than migraine headaches, to include as secondary to service-connected seborrheic dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

B. Elwood, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to August 1978 and from October 1978 to July 1988.

These matters come before the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In that decision, the RO denied entitlement to service connection for schizophrenia with panic attacks and a central nervous system disability.  The RO in Louisville, Kentucky currently has jurisdiction over the Veteran's claims.

The Veteran testified before the undersigned at a March 2015 hearing in Washington, DC.  A transcript of the hearing has been associated with his file.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and the Virtual VA claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims that he has a current psychiatric disability and a current neurologic disability other than migraine headaches and that these disabilities are related to exposure to contaminated water at Camp Lejeune.  In the alternative, he contends that the claimed neurologic disability is related to his service-connected skin disease.

A VA examination was conducted in December 2013 to assess the nature and etiology of the claimed psychiatric and neurologic disabilities.  The Veteran was diagnosed as having various psychiatric disabilities and migraine headaches and the physician who conducted the examination provided an opinion as to the etiology of the diagnosed disabilities.  However, the only neurologic disability that was considered by the examiner was the diagnosed migraine headaches.  The Veteran claims that he has a neurologic disability other than migraine headaches.  A March 2012 VA primary care treatment note reflects complaints of burning sensation in the extremities characterized as paresthesias.  As the December 2013 examiner did not address the nature and etiology of any current neurologic disability other than migraine headaches, a remand is necessary to afford the Veteran a new VA examination to obtain an opinion as to the etiology of any such disability.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014); see 38 C.F.R. § 19.9 (2014).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c), (d) (2014).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

The Veteran reported during the March 2015 hearing that he had been in receipt of Social Security Administration (SSA) disability benefits for an unspecified disability.  In cases where there has been a determination with regard to SSA benefits, the records concerning that decision must be obtained, if relevant.  Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. Derwinski, 2 Vet. App. 363, 372 (1992); cf. Golz v. Shinseki, 590 F.3d 1317, 1321 (2010) (there is no duty to get SSA records when there is no evidence that they are relevant).  The medical records related to the SSA's disability determination have not yet been associated with the file and may be relevant.

Additionally, a June 2004 VA mental health administrative note,  a March 2007 VA primary care treatment note, an April 2007 VA psychology note, and an August 2012 VA mental health consultation note reveal that the Veteran has received relevant treatment at Greenville East Texas Clinic, Lafayette General Hospital, Tulane University Hospital, and West Jefferson Medical Center.  Also, he reported during the March 2015 hearing that he had been in receipt of worker's compensation benefits for psychiatric problems.

When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any relevant treatment records from the above identified facilities or with regard to any records associated with the Veteran's worker's compensation claim.  Although he has submitted some treatment records from West Jefferson Medical Center, these records are only dated in December 2005 and the August 2012 VA mental health consultation note indicates that he received psychiatric treatment at that facility in 2006.  Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Also, updated VA treatment records should be secured upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that agency's decision concerning the Veteran's claim for disability benefits, including any records relied upon to make the decision (see page 30 of the Board hearing transcript).

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

2.  Obtain and associate with the file all records of the Veteran's treatment from the Gulf Coast Veterans Health Care System dated from March 2007 through the present; the Southeast Louisiana Veterans Health Care System dated from July 2009 through the present; the VA Medical Center in Washington, DC dated from October 2013 through the present; the VA North Texas Health Care System dated from September 2005 through the present; the VA Boston Healthcare System dated from September 2005 through the present; and all such relevant records from any other sufficiently identified VA facility.

All efforts to obtain these records must be documented in the file.  Such efforts shall continue until the records are obtained or it is reasonably certain that they do not exist or that further efforts to obtain them would be futile.

3.  Ask the Veteran to complete authorizations for VA to obtain all records associated with his worker's compensation claim (see page 19 of the Board hearing transcript) and all records of his treatment for a psychiatric disability and a neurologic disability from Greenville East Texas Clinic (see the June 2004 VA mental health administrative note), Lafayette General Hospital (see the March 2007 VA primary care treatment note), Tulane University Hospital (see the April 2007 VA psychology note), and West Jefferson Medical Center (see the August 2012 VA mental health consultation note).  The AOJ shall attempt to obtain any relevant private records for which a sufficient release is received.  All efforts to obtain these records must be documented in the file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be asked to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claims.  All such notification must be documented in the file.

4.  After all efforts have been exhausted to obtain and associate with the file any additional records, schedule the Veteran for a VA examination to determine the nature and etiology of any current neurologic disability other than migraine headaches.  All indicated tests and studies shall be conducted.

All relevant electronic records contained in VBMS and the Virtual VA system, including a copy of this remand along with any records obtained pursuant to this remand, must be sent to the examiner for review.

For any current neurologic disability other than migraine headaches identified (i.e., any neurologic disability other than migraine headaches diagnosed since January 2009 including, but not limited to, paresthesias (see March 2012 VA record)), the examiner shall answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the current neurologic disability other than migraine headaches had its onset in service, had its onset in the year immediately following service, is related to the Veteran's exposure to contaminated water at Camp Lejeune, or is otherwise the result of a disease or injury in service?

(b)  Is it at least as likely as not (50 percent probability or more) that the current neurologic disability other than migraine headaches was caused by the Veteran's service-connected seborrheic dermatitis?

(c)  Is it at least as likely as not (50 percent probability or more) that the current neurologic disability other than migraine headaches was aggravated by the Veteran's service-connected seborrheic dermatitis?

If aggravated, specify the baseline of disability prior to aggravation, and the permanent, measurable increase in disability resulting from the aggravation.

In formulating the above opinions, the examiner shall specifically acknowledge and comment on any neurologic disability other than migraine headaches diagnosed since January 2009 and the Veteran's exposure to contaminated water at Camp Lejeune.  (The absence of evidence of treatment for neurologic problems in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion).

The examiner must provide reasons for each opinion given.

5.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

No action is required of the Veteran until he is notified by the AOJ; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2014).  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




